Case 1:16-cv-06525-PKC-JLC Document 411 Filed 05/20/20 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Sn ee eee ee eee x
CASEY CUNNINGHAM, et al.,

Plaintiffs, 16-cv-6525 (PKC)

-against-
ORDER

CORNELL UNIVERSITY, THE RETIREMENT
PLAN OVERSIGHT COMMITTEE, et al.,

Defendants.
ye ae ye a mm nee yy ig nm gs ena mt ee te ee ee ee x

CASTEL, U.S.D.J.:
In ways that should be self-evident, the Covid-19 pandemic will affect civil jury
trials in this District for a considerable and presently unknowable time to come. When trials do

resume, priority will be given to criminal cases with detained defendants.

Within 21 days, the parties are directed to confer telephonically on the following
subjects and report back to the Court via fax to Chambers: (a) waiver of trial by jury; (b) consent

to trial before Magistrate Judge James L. Cott; and (c) settlement.

SO ORDERED,

LO ewes Lao f

P, Kevin Castel °
United States District Judge

Dated: New York, New York
May 20, 2020

 
